DETAILED ACTION
	This action is in response to the application filed 06/28/2021.
	Claims 1, 12 have been newly amended.
	Claims 1-22 are currently pending and have been examined.


Response to Amendment
	Applicant amendments dated 06/28/2021 have been fully considered. 
	Applicant’s amendments still substantially fall outside of the scopes of the claims. Further explanation has been provided in the claim interpretation section below. 


Response to Arguments
	Response to applicant’s previous assertions have been reproduced below for clarity of claim interpretation:	
Applicant asserts that the term “Precision architecture control structure” is explicitly defined in the specifications in a way that excludes the prior art from reading on the limitations of the claims.
Applicant agrees with the Office that the specification defines the term PACS as “the PACS of the present invention comprises a database of structured dialog alternatives that afford unique precision to PHR communication among credentialed users using discrete level messaging, aggregate level messaging, and super-aggregate messaging.” Applicant asserts based on this portion of the specification that “the [PACS] may be used by credentialed users that are capable of communicating in manner that provides precision to professional health-related communication.”  However, it is noted that the question is not as to what PACS may be used for, but instead what it actually is and entails.  As noted in the previous office actions, and repeated below, mere examples do not provide solid definitions, i.e. metes and bounds to the language being used. 
Applicant goes on to attempt to define each term within “PACS” individually.  Applicant asserts that “Precision” is defined in the specification as “the characteristic of clinically effective 
Applicant asserts the term “dialog” is described by the specification as “structured dialogs” describes an electronic discussion between two or more persons, e.g. structured or defined into pre-identified precise language”. The description of “electronic discussion between two or more persons” lines up with how the office has already interpreted the limitations to read. The description of “pre-identified precise language” does need further clarification, which applicant attempts to provide. 

Applicant asserts that the prior art “clearly fails to disclose the precision architecture control structure of the claimed invention” but does so “without speaking to the specifics of Marshall” or any of the other references. Therefore applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Applicant remaining arguments have been fully considered but are moot in light of the current grounds of rejection as necessitated by applicant’s amendments. 


Claim Interpretation
	It is noted that PACS is both not actively recited in the claims. The limmitaitons describing the PACS, discrete level messaging, aggregation, etc. all fall within a description of a device that is not within the actual scope of the claims, e.g. descriptors such as “wireless devices that use [PAC]…” That is, the descriptions of PAC are not within the scope of the claims.  In claim 1, the limtiations does not fall within the scope of the device (interface) as it is directed to a description of a device that is being interfaced with. 
	It is noted that the limitation “such that the professional health-related (PHR) structured dialogs are suitable for precise clinical diagnosis” and “such that the healthcare information system of the host healthcare institution is capable of communicating with one or more of said users by precision professional health-related (PHR) communication” are indicative of intended use/result which does not move to distinguish over prior art. 
	In claims 1, 12, 21, the limitation “receiving the encrypted PHR structured dialog at said wireless device assigned to said user” is not within the scope of the claims as the user device and any processes performed by the user device is not a part of the PHR communication interface and does not move to distinguish over prior art.
	In claims 4, 15, the limitation of “transmission of an encrypted PHR structured dialog from said wireless device” is directed to a process being performed by the wireless device which is not within the scope of the PHR communication interface of claim 1 and does not move to distinguish over prior art.
	In claim 6, 17, the limitation “acknowledgement of recipt of the encrypted PHR structured dialog” seemingly would have to occur at the wireless device which as it is the only device receiving the PHR structured dialog in claim 1. Such processes being performed by the wireless device are not within the scope of the PHR communication interface of claim 1 and does not move to distinguish over prior art.
	In claims 8, 19, the limitation “the stored PHR structured dialog forms part of an….. affording access…” is a description of the dialog but is not utilized in any active processes. Therefore such a description does not move to distinguish over prior art. 
	For the purposes of compact prosecution, such limitations have been roughly addressed by prior art, but Applicant is suggested to actively recite functions performed by the PAC or functions of the PAC that are utilized by the interface in order to be given weight. 

For the purposes of compact prosecution, the limitation has been interpreted to read on a platform that provides storing and distribution of health data in a secure and controlled manner. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8, 10-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over MARSHALL (US 2008/0133273 A1) in view of MITCHEL (US 2013/0185098 A1) and YUNG (US 2011/0125646 A1).
Regarding Claims 1 and 12:
MARSHALL teaches a precision professional health-related (PHR) communication interface …interfacing by a healthcare information system of a host healthcare institution with one or more wireless devices that use precision architecture control structure (PACS) comprising a user interface for providing precision professional health-related (PHR) communication for interacting with a credentialed user to transmit, collect, and act on clinically effective medical communication… such that the professional health-related (PHR) structured dialogs are suitable for precise clinical diagnosis; establishing one or more registries of credentialed users; ([0027], [0065], “The user, who is any individual who registers with the medical information system… The process diagram begins with a user registering information through a public or private portal at 1510. The user is asked to provide information such as his or her name, date of birth, zip code, email address, and gender to register at 1510. The user is prompted to create a health record access ID at 1512 to provide access to the personal health records. The user can manually select the health record access ID conforming to certain rules regarding available characters and minimum length, or can have one automatically generated. The user can also setup a profile by entering in health information manually and/or setting configuration options 1514. The user provides a selected health record access ID to a health care provider 1516. The user may choose to have the medical information system generate a health record access ID wallet card (see FIG. 2A) to share with health care providers. The health record access ID may be used by the Regional Health Information Organization as part of a Record Locator Service, which uses the ID as part of a statistical identity matching process to allow data to be aggregated 
Marshall does not specifically disclose but MITCHEL, an analogous art of MARSHALL and the current application, teaches encrypting the PHR structured dialog prior to transmission to said wireless devices of a defined user with an …encryption key; and receiving the encrypted PHR structured dialog at said wireless device assigned to said user, such that the healthcare information system of the host healthcare institution is capable of communicating with one or more of said users by precision professional health-related (PHR) communication. (Abstract, [0027-0029], [0047], “The present invention further provides a device and a method for ensuring the archiving of an electronic file in an archiving device before the electronic file is transmitted from a first storage device to a second storage device,…  The gating module 22 includes an acknowledgment signal receiver 28 to receive the acknowledgment signal. Preferably, the acknowledgement signal is transmitted via the same network and transmission protocol utilized to transmit documents among the components of the system 10, but the signal can alternatively be transmitted by any means known in the art, including but not limited to Bluetooth, WiFi, and mobile phone protocols… All data and document transmissions occurring within the system of the present invention are encrypted to ensure the security of the data. Additionally, in the preferred embodiment, while data which are transmitted to the clinical study database will generally not include a patient's name or identity, the system 10 will assign and/or include other identifying factors such as clinical trial number, site number, and/or patient number. Preferably, these assignments are made by the central data server 14 under rules administered via the console 16. The system 10 of the present invention also incorporates the use of unique user accounts and passwords for each system user. A system administrator, via the console 30, assigns each system user a user ID and password, which are used when logging onto the system.”)
It would have been obvious to one of ordinary skill in the art the time of applicant’s effective filing to combine the teachings of encrypting sensitive data as disclosed by MITCHEL to the teachings of storing user data as disclosed by MARHSALL by having all communications and storing of data be encrypted in order to increase security.
MARSHALL does not specifically disclose, but YUNG, an analogous art of MARSHALL and the current application, teaches assigning an encryption key to each user for use in both encryption and decryption;… assigned encryption key ([0016], [0051], “Encryption of PHR is conducted by using two keys, one is an individual key unique to patient, and the other is a hardware key unique to the storage device.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of having user specifics keys as disclosed by YUNG to the teachings of providing data storing and sharing as disclosed by the combination of MARSHALL and MITCHEL by assigning keys to each user for communication and storage in order to allow for the information to be more secure while also further allowing the sharing of data.

The prior art further teaches such limitations in the context of systems and devices “comprising a machine-readable medium having instructions stored thereon for execution by a processor to perform a method comprising the steps of:” (MARSHALL Fig1 shows basic computing devices with memories, processors, etc., MITCHEL [0018], “devices include at least a processor 2 for collecting, analyzing and digitizing data, a communications interface 4 to communicate with a central data server 14, and memory 6 sufficient to store data until transmission to the central data server 14.” YUNG [0026], “The said programs are computer readable instructions stored thereon for execution by a processor to perform task.”)
The prior art further teaches such limitations in the context of a method, i.e. claim 12: “a method of precision professional health-related (PHGR) communication comprising the steps of” (MARSHALL Abstract, [0001], “The present invention relates to a system and method for sharing medical information.”)

In regards to limitations found in the newly amended portions of the specifications that are not within the scope of the claims:
 MARSHALL further teaches through efficient distillation of clinically relevant standardized content by utilizing a database listing of structured dialog alternatives using discrete level messaging, aggregate level messaging, and super-aggregate messaging that afford precision to PHR communication among the credentialed users, wherein discrete level messaging is directed to primitive events and the standardized precise capture or representation of those events through selection from the alternatives of the structured dialog database listing; ([0027], [0065], “The user, who is any individual who registers with the medical information system… The process diagram begins with a user registering information through a public or  allow data to be aggregated from across different systems” user is connected to a back end system that may receive data that is transmitted, stored, and may be acted on by a multitude of entities. )
MARSHALL does not explicitly disclose performing multiple variations of aggregation based on selected variables, i.e. discrete level messaging aggregation may be utilized to advance the structured dialog progression in a given dialog resulting in aggregate level messaging that introduces more advanced analytical considerations into the structured dialogs and certain basic diagnoses; and aggregate level messaging may be further aggregated to advance the structured dialog progression in a given structured dialog resulting in super-aggregate level messaging that is directed to a diagnosis based on both discrete level messaging and aggregate level messaging,. However, as Marshall does disclose that aggregation may be performed for data in order for it to be compiled and processed, it would have been an obvious variation of the prior art to duplicate such processes of aggregation with any variables as desired.  Furthermore, such limitations are recited in a high level of generality such that they do not prove to be non-obvious variants of a duplication of processes. 

Regarding Claims 2 and 13:
MITCHEL further teaches wherein the method further comprises the step of transmission of the encrypted PHR structured dialog to said wireless devices of the defined user with an assigned encryption key. (Abstract, [0027-0029], [0047], “The present invention further provides a device and a method for 

Regarding Claims 3 and 14:
MITCHEL further teaches wherein the transmission occurs over open channel communication. (Abstract, [0027-0029], [0047], “The present invention further provides a device and a method for ensuring the archiving of an electronic file in an archiving device before the electronic file is transmitted from a first storage device to a second storage device,…  The gating module 22 includes an acknowledgment signal receiver 28 to receive the acknowledgment signal. Preferably, the acknowledgement signal is transmitted via the same network and transmission protocol utilized to transmit documents among the components of the system 10, but the signal can alternatively be transmitted by any means known in the art, including but not limited to Bluetooth, WiFi, and mobile phone protocols… All data and document transmissions occurring within the system of the present invention are encrypted to ensure the security of the data. Additionally, in the preferred embodiment, while data which are transmitted to the clinical study database will generally not include a patient's name or identity, the system 10 will assign and/or include other identifying factors such as clinical trial number, site number, and/or patient number. Preferably, these assignments are made by 

Regarding Claims 4 and 15:
MARSHALL further teaches wherein the method further comprises the step of transmission of an encrypted PHR structured dialog from said wireless device assigned to said user to the healthcare information system. ([0051], [0070], “Health condition field 912 lists the applicable health condition and allows the user to input an additional health condition by selecting enter other option 914. …Authorizing the addition of notations allows the user's personal health record to be more detailed or complete. An example of a notation is a health care professional adding notes to the user's personal health record after a visit to provide an update on the user's condition or on a medical condition.” Communication may be both ways.)

Regarding Claims 5 and 16:
MITCHEL further teaches wherein the transmission occurs over open channel communication. (Abstract, [0027-0029], [0047], “The present invention further provides a device and a method for ensuring the archiving of an electronic file in an archiving device before the electronic file is transmitted from a first storage device to a second storage device,…  The gating module 22 includes an acknowledgment signal receiver 28 to receive the acknowledgment signal. Preferably, the acknowledgement signal is transmitted via the same network and transmission protocol utilized to transmit documents among the components of the system 10, but the signal can alternatively be transmitted by any means known in the art, including but not limited to Bluetooth, WiFi, and mobile phone protocols… All data and document transmissions occurring within the system of the present invention are encrypted to ensure the security of the data. Additionally, in the preferred embodiment, while data which are transmitted to the clinical study database will generally not include a patient's name or identity, the system 10 will assign and/or include other identifying factors such as clinical trial number, site number, and/or patient number. Preferably, these assignments are made by the central data server 14 under rules administered via the console 16. The system 10 of the present 

Regarding Claims 6 and 17:
MITCHEL further teaches wherein the method further comprises the step of acknowledgement of receipt of the encrypted PHR structured dialog. (Abstract, [0027-0029], [0047], “The present invention further provides a device and a method for ensuring the archiving of an electronic file in an archiving device before the electronic file is transmitted from a first storage device to a second storage device,…  The gating module 22 includes an acknowledgment signal receiver 28 to receive the acknowledgment signal. Preferably, the acknowledgement signal is transmitted via the same network and transmission protocol utilized to transmit documents among the components of the system 10, but the signal can alternatively be transmitted by any means known in the art, including but not limited to Bluetooth, WiFi, and mobile phone protocols… All data and document transmissions occurring within the system of the present invention are encrypted to ensure the security of the data. Additionally, in the preferred embodiment, while data which are transmitted to the clinical study database will generally not include a patient's name or identity, the system 10 will assign and/or include other identifying factors such as clinical trial number, site number, and/or patient number. Preferably, these assignments are made by the central data server 14 under rules administered via the console 16. The system 10 of the present invention also incorporates the use of unique user accounts and passwords for each system user. A system administrator, via the console 30, assigns each system user a user ID and password, which are used when logging onto the system.”)

Regarding Claims 7 and 18:
MARSHALL further teaches wherein the method further comprises the step of storing of the PHR structured dialog. ([0003], [0027-0029], “The electronic files may be stored in various formats and on various computer systems by the health care institutions and health care organizations. Converters exist that 

Regarding Claims 8 and 19:
MARSHALL further teaches wherein the stored PHR structured dialog forms part of an electronic medical records (EMR) system, affording access to the stored data to both credentialed and non-credentialed users. ([0003], [0027-0029], “The electronic files may be stored in various formats and on various computer systems by the health care institutions and health care organizations. Converters exist that translate information from one format to another format… The health care provider answers these questions with information on record about the user to gain access to and exchange with medical information stored in the personal health records.”)

Regarding Claim 10:
MARSHALL further teaches wherein the machine-readable medium is selected from the group consisting of magnetic media, punched cards, paper tapes, optical disks, barcodes, magnetic ink characters, and solid state devices, (Fig 1, [0003], “The electronic files may be stored in various formats and on various computer systems” MARSHALL, MITCHEL, and YUNG already disclose multiple devices memories, processors, etc. as is the norm in computing environments and therefore any such variation of mediums is most certainly an obvious variation. Furthermore magnetic media, disks, solid state devices are all generic forms of memory/storage.)

Regarding Claims11:
MARSHALL further teaches wherein the machine-readable medium is one or more network server disks. (Fig 1, [0003], “The electronic files may be stored in various formats and on various computer systems”)

Regarding Claim 21:
The prior art further teaches the claim1 in the context of a healthcare institution with various devices, i.e. precision professional health-related (PHR) communication system suitable for protecting the confidentiality and security of healthcare information within a host healthcare institution comprising: a healthcare information system; one or more wireless devices; and a precision professional health-related (PHR) communication interface of claim 1; providing a precision communication system suitable for protecting the confidentiality and security of the professional health-related (PHR) information within the host healthcare institution. (MARSHALL: Fig 1, [0003], [0027-0029], [0065], “The electronic files may be stored in various formats and on various computer systems by the health care institutions and health care organizations. Converters exist that translate information from one format to another format… The health care provider answers these questions with information on record about the user to gain access to and exchange with medical information stored in the personal health records… The user, who is any individual who registers with the medical information system… The process diagram begins with a user registering information through a public or private portal at 1510. The user is asked to provide information such as his or her name, date of birth, zip code, email address, and gender to register at 1510. The user is prompted to create a health record access ID at 1512 to provide access to the personal health records. The user can manually select the health record access ID conforming to certain rules regarding available characters and minimum length, or can have one automatically generated. The user can also setup a profile by entering in health information manually and/or setting configuration options 1514. The user provides a selected health record access ID to a health care provider 1516. The user may choose to have the medical information system generate a health record access ID wallet card (see FIG. 2A) to share with health care providers. The health record access ID may be used by the Regional Health Information Organization as part of a Record Locator Service, which uses the ID as part of a statistical identity matching process to allow data to be aggregated from across different systems”, 
MITCHEL: Abstract, [0018], [0027-0029], [0047], “The present invention further provides a device and a method for ensuring the archiving of an electronic file in an archiving device before the electronic file is transmitted from a first storage device to a second storage device,…  The gating module 22 includes an acknowledgment signal receiver 28 to receive the acknowledgment signal. Preferably, the 

Regarding Claim 22:
MARSHALL further teaches comprising more than one healthcare information system. (Abstract, “More particularly, collection and exchange of medical information across disparate health care systems into a personal health record is provided.”)

Claim 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MARSHALL (US 2008/0133273 A1) in view of MITCHEL (US 2013/0185098 A1) and YUNG (US 2011/0125646 A1) as applied above and” APA” (Admitted Prior Art).
Regarding Claims 9 and 20:
Prior art does not explicitly disclose wherein the method further comprises the step of utilizing haptic feedback to a user upon interfacing with a graphical user interface.
However, APA teaches wherein the method further comprises the step of haptic feedback to a user upon interfacing with a graphical user interface is old and well known.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of using haptics as disclosed by APA to any device or interface as desired such as .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elliot (IS 2015/0206122 A1), Lee (US 2015/020550 A1), Das (US 2015/0220585 A1) provide further evidence that haptics is old and well known.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.